DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 8/2/2022. Claims 1, 3-6, 8, 10-14, 16, 17 and 19 have been amended. Claims 1-20 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

 	Regarding the previously pending 35 USC 101 rejection, the claims as a whole, recite additional elements that integrate the judicial exception into a practical application, under Prong Two of Step 2A of the Alice analysis.

Drawings
 	The drawings were received on 8/2/2022 are accepted.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over
Khabiri US 2019/0205726 (hereinafter Khabiri), in view of Liu et al (US 20190188251 A1).
	Regarding Claim 1, Khabiri teaches
1. A method comprising:
receiving, by a computing device via a user interface during an analytics session, first input comprising natural language;
The queries in Khabiri are natural language (see Figure 1 #108) where a computing device with a user interface receives natural language. FIG. 9A shows a first example dashboard display interface 900 user interface (UI) device such a mobile device, e.g., Smartphone or the like. Via the interface 900, there is visually presented the answer(s) 905 to the original input question provided in natural language format, enhanced with additional windows 907A, 907B, . . . , 907N presenting the top-K additional insight data in a natural language format (¶ 0060).
determining, by the computing device, based on the natural language, a keyword, wherein the natural language comprises the keyword;
         
    PNG
    media_image1.png
    285
    626
    media_image1.png
    Greyscale

	The queries are natural language (this is also shown in Figure 1 – note #109 “What is the country with the highest number of visitors this year?” – this is natural language from which Khabiri’s invention translates to SQL, i.e. including keywords.
	The entities being extracted here are keywords as discussed in paragraph 29:
	
    PNG
    media_image2.png
    144
    626
    media_image2.png
    Greyscale

generating, based on the keyword, a plurality of content items during the analytics session, wherein each content item of the plurality of content items comprises analytic content associated with the keyword; and
	paragraph 30:
          
    PNG
    media_image3.png
    153
    630
    media_image3.png
    Greyscale

	The insights generated here are a plurality of content items, which are analytic content (i.e. insights based on the NLP to SQL translation) associated with the entities/keywords extracted from the original NLP questions (the example given is “Which country had the highest number of visitors for this year?”)
generating, based on the plurality of content items, a data structure, wherein the data structure associates the keyword to each content item of the plurality of content items according to a temporal value,
Paragraph 30:

    PNG
    media_image4.png
    345
    645
    media_image4.png
    Greyscale

The ranking is a data structure (see also the dependency graph from which the ranking is determined – this is discussed in paragraph 32).  The dependency graph also uses a time based template (i.e. according to a temporal value) as discussed in paragraph 35.
As a further example, a Content-hierarchy-based template may be applied to expand the content scope. For example, an original input NL question may be: “What is the number of user visits to the cloud business unit (BU) received last week?” The Content-hierarchy-based template may be used to generate related questions pertaining to other departments in a hierarchical structure, e.g., within an analytics business unit, or a social cloud unit department within or separate from the BU, or business units in other countries. By additional application of the first time-based template, the generated questions may be a modification that changes the time scope to find the number of user visits to the social cloud unit department within the last month or last quarter (¶ 0037).
FIG. 6 depicts an example application of one or more question templates for generating additional candidate expanded questions based on a received original question 600. For example, given a received question “What is the #of Visits to “Cloud” BU received last week?”, then based on semantic similarity of the concepts found in the question, there is generated additional candidate questions for use in obtaining additional relevant insight data. Thus, using the NL parser and the dependency tree structure generated therefrom, there may be identified question concepts such as number of visits 602, cloud 604, and last week 606 (¶ 0044).
wherein the temporal value for each content item of the plurality of content items is based on a time that the respective content item was generated during the analytics session (i.e., As an example, a Time-based template may be applied to expand the time scope of the original question, e.g., to identify a trend in the last time period or another time period. For example, the original question included a concept relating to “last year”, however, by applying time-based template, the temporal basis may be expanded or reduced, i.e., by changing the time scope, e.g., last month, last quarter, or last 2 years, etc., ¶ 0036. As a further example, a Content-hierarchy-based template may be applied to expand the content scope. For example, an original input NL question may be: “What is the number of user visits to the cloud business unit (BU) received last week?” The Content-hierarchy-based template may be used to generate related questions pertaining to other departments in a hierarchical structure, e.g., within an analytics business unit, or a social cloud unit department within or separate from the BU, or business units in other countries. By additional application of the first time-based template, the generated questions may be a modification that changes the time scope to find the number of user visits to the social cloud unit department within the last month or last quarter, ¶ 0037), and 
	causing, based on the data structure, the plurality of content items to be output at the user interface (i.e., FIG. 9A shows a first example dashboard display interface 900 user interface (UI) device such a mobile device, e.g., Smartphone or the like. Via the interface 900, there is visually presented the answer(s) 905 to the original input question provided in natural language format, enhanced with additional windows 907A, 907B, . . . , 907N presenting the top-K additional insight data in a natural language format. The enhanced interface display 900 with additional windows 907A, 907B, . . . , 907N present additional insight data in a graphical format (e.g., table, charts) 908. Using the insight question processing of FIGS. 4-7, a user may thus obtain some insights beyond the scope, yet related, to the original questions input which enables the user to help further understand the data and get insights, ¶ 0060-0061).
 	Khabiri does not explicitly disclose wherein the output comprises a chronological arrangement of the plurality of content items based on the temporal value for each content item of the plurality of content items.
	Liu et al disclose the analyzing component 437 may analyze user-screen interaction (including the chronological order such as, for example, a timeline of the communication and also logical relationships between running applications) according to defined service criteria (auto-fill content rules) and personal characteristics defined in profiles. The analyzer shall be able to determine: 1) the source application and target applications, 2) target fields, target objects, or target sections to auto-fill content in the target application, 3) the objects, contents, and elements that may be selected and copied from the source application to the target application, 4) the objects, contents, and elements that may be proactively filled into recommended target fields, target objects, or target sections of the target application, and/or 5) a selected time period to display (e.g., show) the recommended proactive filled contents (¶ 0076).
 	Khabiri and Liu et al are concerned with sematic and content analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the output comprises a chronological arrangement of the plurality of content items based on the temporal value for each content item of the plurality of content items in Khabiri, as seen in Liu et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 2, Khabiri teaches
2. The method of claim 1, further comprising receiving a second input comprising natural language.

    PNG
    media_image5.png
    234
    633
    media_image5.png
    Greyscale

The candidate expanded questions are natural language (e.g. as shown in Figure 9b)

Regarding Claim 3, Khabiri teaches
3. The method of claim 2, further comprising:
determining that a correlation between the second input and at least one content item of the plurality of content items exists; and
	
    PNG
    media_image6.png
    201
    638
    media_image6.png
    Greyscale

	Here the similarity (i.e. correlation) is determined based on the followup question
causing, based on the correlation, an output of the at least one content item.

    PNG
    media_image7.png
    144
    627
    media_image7.png
    Greyscale

	The repeating of steps provides additional material based on the questions selected (i.e. to fine tune the customer inquiry into the system – the system functions as a conversational interface as discussed in paragraph 64)

Regarding Claim 4, Khabiri teaches
4. The method of claim 3, wherein receiving the second input is based on a
recommendation associated with the plurality of content items.
	The recommendation are the additional queries as discussed above – see also Figure 9b “Recommended Insights”.

Regarding Claim 5, Khabiri teaches
5. The method of claim 1, wherein the recommendation comprises natural language output via the user interface The recommendation are the additional queries as discussed above – see also Figure 9b “Recommended Insights”.
	
Regarding Claim 6, Khabiri teaches
6. The method of claim 1, wherein the data structure ranks each content item of the plurality of content items according to one or more of the temporal value or a correlation value to the keyword.

    PNG
    media_image8.png
    285
    634
    media_image8.png
    Greyscale

The insights or content retrieved is ranked according to the temporal template discussed in paragraph 44 (see also paragraphs 52 and 55).

Regarding Claim 7, Khabiri teaches
7. The method of claim 1, wherein the analytic content comprise one or more of a chart or a graph associated with the keyword.
	See Figure 9a and 9b for charts and graphs associated with the keyword (i.e. associated with the keywords or entities identified from the NLP inquiry).

Claims 8-13 recite similar limitations as those addressed in the rejection of Claims 1-7 above, and are therefore rejected under the same rationale.
	Furthermore regarding claim 8, Khabiri does not disclose wherein each content item of the plurality of content items is associated with a respective correlation value that indicates an amount of data associated with the keyword, generating, based on the plurality of content items, a data structure, wherein the data structure associates the keyword to each content item of the plurality of content items according to the respective correlation value.
	Liu et al disclose a selection of the auto-fill content from the auto-fill candidate list may be used to automatically fill out the correlated fields. In response to the communications and/or the auto-fill content, user reaction and feedback may be learned while refining user-screen interaction patterns crossing devices (¶ 0055). A context keyword extractor may extract context keywords (e.g., time, names, events, subjects, object) so as to generate a correlated event status for identifying the automatic filling of one or more target objects in a target application, as in block 628 (¶ 0087).
  	Khabiri and Liu et al are concerned with sematic and content analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein each content item of the plurality of content items is associated with a respective correlation value that indicates an amount of data associated with the keyword, generating, based on the plurality of content items, a data structure, wherein the data structure associates the keyword to each content item of the plurality of content items according to the respective correlation value in Khabiri, as seen in Liu et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 14-20 recite similar limitations as those addressed in the rejection of Claims 1-7 above, and are therefore rejected under the same rationale.
Furthermore regarding claim 14, Khabiri teaches:
	wherein at least a portion of the plurality of content items comprises a plurality of topics associated with the keyword;

    PNG
    media_image9.png
    376
    1274
    media_image9.png
    Greyscale

	Here the keyword is “cloud” with a plurality of topics associated with it.
displaying, at the user interface, the plurality of topics:
	Here the plurality of topics are displayed
receiving, via the user interface, a selection of at least one topic of the plurality of topics;
	The user can click one of the topics to see more information.	

Response to Arguments
 	In the Remarks, Applicant argues Independent claim 1, as amended, recites in part "causing, based on the data structure, the plurality of content items to be output at the user interface, wherein the output comprises a chronological arrangement of the plurality of content items based on the temporal value for each content item of the plurality of content items." Applicant respectfully submits Khabiri does not teach or suggest these features of claim 1. 
For similar reasons as those discussed above with respect to claim 1, Applicant submits Khabiri also fails to teach "causing, based on the data structure, the plurality of content items to be output at the user interface, wherein the output comprises an ordered arrangement of the plurality of content items based on the respective correlation value for each content item of the plurality of content items," as recited by amended claim 8. For example, the dashboard display interface taught by Khabiri does not comprise "an ordered arrangement of the plurality of content items based on the respective correlation value for each content item of the plurality of content items" as recited by amended claim 1. The Examiner respectfully disagrees.
As discussed in the updated rejection, Khabiri in view of Liu et al indeed disclose Applicant’s amended claim language.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        November 4, 2022